Citation Nr: 0331277	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  96-20 458	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated 20 percent disabling.  


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active naval service from April 11, 1991 to 
August 26, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for the 
veteran's service-connected right knee disability.  The 
veteran appealed this determination to the Board.

In a December 1997 rating decision, the RO granted a 
temporary total rating based on a period of convalescence 
following knee surgery effective from May 27, 1997 to August 
1, 1997.  Thereafter, the veteran's 20 percent rating was 
continued.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's right knee disability has been diagnosed as 
deranged and requires the use of a brace which is consistent 
with severe instability.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.7, 
4.71a, Diagnostic Code 5257 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable. 

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case and VA letters apprised the veteran of 
the information and evidence needed to substantiate his claim 
for an increased rating for a right knee disability, the laws 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In particular, 
in a May 2001 letter, the veteran was informed of the 
enactment of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  
Additionally, in a July 2003 letter, he was specifically 
advised of the evidence he needed to submit to show that he 
was entitled to a higher rating for his service-connected 
right knee disability.  He was also advised that VA would 
obtain his service medical records, VA records, and other 
pertinent federal records.  VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
However, it was ultimately his responsibility to submit any 
private records.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant of 
the information and evidence necessary to substantiate his 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, more than a year has passed 
since the initial May 2001 letter was sent to the veteran by 
the RO.  Additionally, in July 2003, the veteran was advised 
he had an additional opportunity to present evidence relevant 
to his appeal.  No response has been received.  Accordingly, 
the Board concludes that the veteran has been provided 
statutorily sufficient time and opportunity to submit 
evidence in support of his claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim that has been addressed in this 
decision.  His service medical records are included in the 
file, his VA outpatient records have been obtained and he was 
afforded several VA orthopedic examinations to ascertain the 
current severity of his right knee disability.  There is no 
indication that there exists any evidence which has a bearing 
on the issue adjudicated here that has not been obtained.  
The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.  Hence, VA's duty to assist 
the veteran has been satisfied.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's right knee disability is currently rated 20 
percent disabling under Diagnostic Code 5257.  Moderate 
subluxation or lateral instability is assigned a 20 percent 
disability rating.  A 30 percent disability rating requires 
that the recurrent subluxation or lateral instability be 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
evaluation of knee dysfunction under both of those codes does 
not amount to pyramiding under 38 C.F.R. § 4.14, if there is 
evidence of additional disability.  See VAOPGCPREC 23-97.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals 
for Veterans Claims (Court) held that diagnostic codes which 
provide a rating on the basis of loss of range of motion must 
be considered with 38 C.F.R. §§ 4.40, 4.45 (regulations 
pertaining to functional loss of the joints due to pain, 
etc.).  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
considered.  However, in Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 was 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  In addition, if occasional 
incapacitating exacerbations are also demonstrated, a 20 
percent rating will be assigned.  These ratings will not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, including Note 1.  

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg.  A 10 percent rating is assigned when flexion is limited 
to 45 degrees; a 20 percent rating is assigned when flexion 
is limited to 30 degrees; and a 30 percent rating is assigned 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Diagnostic Code 5261 pertains to 
limitation of extension of the leg.  A 20 percent rating is 
assigned when extension is limited to 15 degrees.  A 30 
percent rating is assigned when extension is limited to 20 
degrees; and a 40 percent rating is assigned when extension 
is limited to 30 degrees.  To warrant a 50 percent rating, 
extension must be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in extension and 
flexion.  38 C.F.R. § 4.71, Plate II.  
Malunion of the tibia and fibula with marked knee disability 
is assigned a 30 percent disability rating.  A 40 percent 
rating is warranted when there is nonunion of the tibia and 
fibula which requires a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  

Upon VA examination in December 1995, the veteran reported 
increased instability of his right knee.  The knee buckled 
and he experienced pain.  He used a CTI brace.  Clinical 
evaluation showed no evidence of swelling in the right knee.  
There was some knee instability.  Range of motion was to 125 
degrees of flexion.  There was no pain on motion.  X-rays 
revealed post-operative changes in the right knee joint 
without evidence of acute fracture or significant interval 
change.  The diagnosis was history of pain and instability of 
the right knee.  

A January 1996 MRI report showed a tear of the anterior 
cruciate ligament.  

Upon VA examination in August 1996, the veteran complained of 
buckling, clicking, and pain in his right knee.  
Specifically, he had pain at the medial aspect of the knee by 
the patella.  He usually walked without much difficulty but 
now wore a CTI2 brace regularly.  He had had a right knee 
anterior collateral ligament reconstruction in 1993.  
Physical examination showed that the veteran's ambulation was 
smooth with the brace.  There were several scars at the area 
of the reconstruction site that were well-healed.  There were 
evident crepitations at the patella on the right and some 
slight effusion at the joint.  There was mild tenderness at 
the medial joint line and at the medial aspects of the right 
patella.  He was also slightly tender at the lateral joint 
line.  Anterior drawer sign was 1+, and forward displacement 
was more evident at the right knee than at the left.  There 
were crepitations at the medial and lateral joint line with 
flexion and extension.  Motion of the right knee was from 5 
degrees to 100 degrees.  The impression was right knee 
internal derangement.  The examiner noted that the veteran 
had significant dysfunction of the right knee and it required 
a brace for stability.  

A VA operative report dated in May 1997, indicated that the 
veteran underwent a right knee arthroscopy to repair the re-
ruptured anterior cruciate ligament.  

Upon VA examination in April 1999, the veteran reported that 
he felt like his knee buckled even when he wore his brace.  
He was able to play softball but could not run the bases 
quickly, and he was able to bowl.  He did not do his 
rehabilitation exercises anymore, but swam and rode a bike 
during the summer months.  He continued to have pain in the 
knee, and six months ago, he began to wear a CT12 brace again 
almost continuously.  Physical examination revealed that the 
scars on his right knee were white, nondepressed, and 
nontender.  There was tenderness on the lateral joint line of 
the knee.  Anterior drawer sign was negative and there was no 
abnormal motion elicited from the joint.  Flexion was 
somewhat impaired but he was able to flex to 126 degrees.  
There was patellar crepitation on flexion and extension.  X-
rays showed minimal narrowing of the right knee joint space.  
There were no acute fractures or dislocations.  The diagnosis 
was post-traumatic arthritis of the right knee.  

Upon VA examination in May 2003, the veteran gave a history 
of a right anterior cruciate ligament injury in service.  He 
reinjured the same knee on several occasions in a work 
accident, a car accident, and in falls.  He underwent surgery 
in 1993, and again in 1997.  Currently, he reported pain, 
weakness, stiffness, and locking of the right knee.  He took 
Naproxen twice a day and Tylenol as needed.  He wore an off 
loading brace continuously.  He gave up playing softball and 
bowling.  He continued to work as a butcher.  Clinical 
evaluation revealed no effusion, no instability, no weakness, 
no tenderness, no redness, and no guarding of the right knee 
other than vocalization.  He walked with a straight-legged 
limp on the right with his knee brace.  He exhibited a full 
stride with full associative movement.  Lachman's, drawer, 
and Mac Murray tests were stable.  There was no crepitus or 
grinding.  Range of motion was from 0 degrees to 110 degrees 
with onset of pain at 104 degrees.  He was able to reach full 
extension with force which caused pain.  The examiner 
concluded that it was difficult to sort out which symptoms 
would be associated with which injury.  X-rays did not show 
any arthritis of the joint.  The diagnosis was deranged right 
knee.  

VA outpatient treatment records, dated from November 1995 to 
March 2003 show that the veteran was seen for complaints of 
chronic right knee pain.  

The veteran's right knee disability is currently rated 20 
percent disabling under Diagnostic Code 5257.  The Board 
observes that the record reflects that the veteran has 
sustained several post-service right knee injuries.  The 
Board will not engage in the task of clinically 
distinguishing which symptoms would be attributable to the 
nonservice-connected aspects of the disability in contrast to 
service-connected residuals of the right knee injury in 
service.  Furthermore, upon VA examination in May 2003, the 
examiner specifically noted that it was difficult to 
attribute any specific symptoms to the individual injuries.  
Hence, resolving reasonable doubt in the veteran's favor, the 
Board will consider all symptoms as though service-connected.  
See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.1, 4.2; Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (when it is not possible 
to separate the effects of a non-service-connected condition 
from those of a service-connected condition, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected condition).  

Based on the overall clinical picture, the Board finds that 
the medical evidence of records supports the assignment for 
an increased rating for the veteran's right knee disability.  
The veteran has reported persistent pain in the knee and for 
the majority of the time during the course of this appeal, 
his knee has required the continuous use of a brace.  The 
veteran has undergone two surgical procedures to repair 
damage to his knee, and he continues to have pain, weakness, 
and instability.  In August 1996, a VA examiner found that 
the veteran had significant dysfunction of the right knee due 
to internal derangement.  In May 2003, the veteran's 
stability tests were within normal limits; however, the 
examiner diagnosed the veteran with a deranged right knee.  
Consequently, the Board finds the veteran's disability to be 
consistent with severe instability of the knee.  Therefore, a 
30 percent rating is warranted under Diagnostic Code 5257.  
This is the maximum rating available under Diagnostic Code 
5257, and since Diagnostic Code 5257 is not predicated on 
loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 are 
inapplicable.  See Johnson, supra.  

Additionally, a higher rating is not warranted under 
Diagnostic Codes 5261 or 5262.  The veteran's right knee 
range of motion studies have not demonstrated that his 
extension is limited to 30 degrees.  The veteran has asserted 
that he is entitled to a 40 percent rating under Diagnostic 
Code 5262 because of the consistent use of his brace.  
However, the medical evidence does not show that the veteran 
has been found to have nonunion of the tibia and fibula with 
loose motion.  Hence, a rating under that code based merely 
on the veteran's use of a brace would be inappropriate.  

Although a VA examiner diagnosed the veteran with post-
traumatic arthritis of the right knee in April 1999, X-rays 
have not confirmed this finding.  In fact, upon VA 
examination in May 2003, the examiner specifically noted that 
there was no arthritis in the right knee joint.  Without X-
ray evidence of arthritis, there is no basis to assign a 
separate rating based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97.  

Separate ratings may also be assigned for the separate and 
distinct manifestations of the same injury, e.g., scars.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  However, although 
the medical evidence shows that the veteran has several scars 
on his right knee due to the surgeries that have been 
performed, VA examination reports have consistently indicated 
that these scars are well-healed and nontender.  Therefore, 
separate ratings for the scars are not warranted.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§ 3.321(b)(1) have been considered.  However, in this case, 
the evidence does not show that any of the veteran's right 
knee disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization, or 
marked interference with employment beyond that contemplated 
by the Rating Schedule has not been demonstrated.  Therefore, 
consideration of an extraschedular rating for the service-
connected right knee disability is not appropriate.  




ORDER

A 30 percent rating for a right knee disability is granted, 
subject to the regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




